Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-20 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a method of inserting a polynucleotide sequence into a genome of a cell the method comprising: generating a DNA double-strand break at a target location of the genome; and introducing into said cell a virus, wherein said virus comprises a nucleic acid comprising the polynucleotide sequence or the complementary sequence thereof, wherein the nucleic acid does not comprise a homologous arm corresponding to the target site.
Group II, claims 13-20, drawn to a composition for inserting a polynucleotide sequence into a genome of a cell, said composition comprising: a site-specific nuclease capable of generating a double-strand break at a target site of the genome; and a virus comprising a nucleic acid comprising the polynucleotide sequence or the complementary sequence thereof, wherein the nucleic acid does not comprise a homologous arm corresponding to the target site.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a method of inserting a polynucleotide sequence into a genome of a cell the method comprising: generating a DNA double-strand break at a target location of the genome; and introducing into said cell a virus, wherein said virus comprises a nucleic acid comprising the polynucleotide sequence or the complementary sequence thereof, wherein the nucleic acid does not comprise a homologous arm corresponding to the target site, this technical feature is not a special technical feature as it does not make a contribution over the prior art:  Miller et al. (US Patent Application Publication No. 2015/0166618 A1 (SANGAMO BIOSCIENCES, INC.), see IDS) in view of Nakade et al., Microhomology-mediated end-joining-dependent integration of donor DNA in cells and animals using TALENs and CRISPR/Cas9. Nat Commun. 2014, Vol. 5:5560, see IDS).
Miller et al. teach a method of inserting a polynucleotide sequence into a genome of a cell (Abstract - ‘methods and compositions for insertion of transgene sequences encoding proteins involved in clotting into the genome of a cell for treating conditions including hemophilias'; para [0136] - ‘donor (transgene) sequence can be introduced into the cell ... donor polynucleotide’) the method comprising: generating a DNA double-strand break at a target location of the genome (para [0064] - ‘targeted nucleases ...create a double-stranded break in the target sequence (e.g., cellular chromatin) at a predetermined site’; para (0025] - ‘composition comprises ...specific nuclease, and a transgene donor’; Abstract - ‘insertion of transgene sequences encoding proteins invoived in clotting into the genome of a cell’); and introducing into said cell a virus (para (0136] - ‘donor (transgene) sequence can be introduced into the cell'; para [0024] - ‘compositions .. nuclease(s) and/or transgene(s) may be carried on an AAV vector’; para [0152} - ‘associated virus ("AAV") vectors’; para [0150] - ‘viral based systems for the delivery of nucleases and/or donors include ... retroviral, lentivirus, adenoviral, adeno-associated, ... Integration in the host genome is possible with the retrovirus, lentivirus, and adeno-associated virus gene transfer’), --wherein said virus comprises a nucleic acid comprising the polynucleotide sequence or the complementary sequence thereof (para [0024) - ‘compositions ... nuclease(s) and/or transgene(s) may be carried on an AAV vector’; para [0152] - ‘associated virus ("AAV") vectors’; para [0019] - ‘composition comprises a first expression vector comprising a first polynucleotide, and a second expression vector comprising a second polynucleotide’; para [0137] - ‘donor polynucleotides can be introduced as naked nucleic acid ... delivered by viruses ... adenovirus, AAV, herpesvirus, retrovirus, lentivirus’; para {0136} - ‘donor (transgene) sequence can be introduced into the cell ... donor polynucleotide may contain sufficient homology ...to a genomic sequence to support homologous recombination (or homology-directed repair) between it and the genomic sequence to which it bears homology’, wherein ‘donor polynucleotide may contain sufficient homology ...to a genomic sequence to support homologous recombination’ indicating ‘the complementary sequence thereof’; para [0063] - ‘Recombination... exchange of genetic information between two polynucleotides, including. ..."homologous recombination (HR)” refers to ... repair of double-strand breaks in cells via homology-directed repair mechanisms. ...requires nucleotide sequence homology, uses a “donor' molecule to template repalr of a "target" molecule (i.e., lhe vine that experienced the double-strand break’). 
Miller et al. do not specifically teach wherein the nucleic acid does not comprise a homologous arm corresponding to the target site.
Nakade et al teach a method for insertion of a nucleic acid sequence into a targeted genome using a nuclease including CRISPR/cas or a TALEN (Abstract - 'we introduce an alternative strategy for gene knock-in using transcription activator-like effector nucleases (TALENs) and clustered regularly interspaced short palindromic repeats (CRISPR)/CRISPR-associated 9 (Cas9)...Precise Integration into Target Chromosome’, wherein ‘gene knock-in’ is ‘insertion of a nucleic acid sequence into genome’), wherein the nucleic acid comprising a microhomologous arm with microhomologous sequences of 5-25 bp corresponding to the target site, for insertion mediated by microhomology-mediated end-joining (Abstract - ‘an alternative strategy for gene knock-in using transcription activator-like effector nucleases (TALENs) ...(CRISPR)/ CRISPR-associated 9 (Cas9) mediated by microhomology-mediated end-joining, termed the PITCh (Precise Integration into Target Chromosome) system’; pg 2, col 1, last para to col 2, up para - 'DSB repair mechanism that uses microhomologous sequences (5-25 bp) for error-prone end-joining’; pg 2, co! 1, up para - 'use programmable nucleases to make a DNA double-strand break (DSB) that leaves 5' overhangs (zinc finger nucleases (ZFNs) and TALENs) or blunt ends (CRISPR/Cas9), and then rely on the ligation of similar ends on the chromosomal target site and the insert’; pg 6, col 2, lower para - ‘microhomologous sequence is set to 8 bp’; pg 6, Fig 5) with improved efficiency than using homologous arm by homologous recombination (Abstract - ‘Genome engineering using programmable nucleases enables homologous recombination (HR)-mediated gene knock-in. ... labour used to construct targeting vectors containing homology arms and difficulties in inducing HR in some cell type and organisms represent technical hurdles for the application of HR-mediated knock-in technology....we introduce an alternative strategy for gene knock-in using ... TALENs...CasQ... mediated by microhomology-mediated end-joining, termed the PITCh (Precise Integration into Target Chromosome) system’; pg 6, col 2, para 1 - ‘Along with the HR-independent knock-in strategies reported so far, our PITChing strategy enables flexible gene knock-in in cells and animals’), and further wherein the method of using a microhomologous arm with microhomologous sequences of 5-25 bp is ‘wherein the nucleic acid does not comprise a homologous arm corresponding to the target site’, based on the definition of the Application (Please see claim 2 that follows; Please also see Specification for the definition;  Specification: para [0023] - ‘homologous arm has a length of at least 50 bp, typically at least 500 bp in length. ...DNA sequences identical to the target genome but very short in length (5-25 bp) are called "microhomologous arm," which is not "homologous arm” as defined in this disclosure’), and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656